DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 3, prior art was not found that taught or suggested the limitations of claim 1 that included wherein a rail groove is formed in the upper surface of the base, and the gantry can conduct horizontal reciprocating movement along the rail groove under the drive of the linear motor or 3Application No. 16/510,837 Amendment dated June 1, 2021 Reply to Office action of May 24, 2021 the motor-driven rack-and-pinion mechanism to form relative movement with the fixed worktable.  Regarding claim 6, prior art was not found that taught or suggested the limitations of claim 6 that included wherein the worktable comprises a fixed plat. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERIN B SAAD/Primary Examiner, Art Unit 1735